Citation Nr: 0424427	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  94-44 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service with the Marine Corps from 
October 1978 to September 1982 and had active service with 
the Army from November 1986 to September 1992.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for bilateral hearing loss and assigned an initial 0 percent 
(i.e., noncompensable) rating for it.  The veteran appealed 
for a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

This case was previously before the Board in July 1997, when 
the Board denied the veteran's claims for service connection 
for hearing loss of the right ear and for a higher 
(compensable) initial rating for the hearing loss in his left 
ear.  He had appealed a February 1994 decision by the RO in 
Buffalo, New York, denying these claims.

Following the Board's July 1997 denial, the veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2001 decision, the Court 
vacated the Board's decision and remanded the case to the 
Board for further action.  Thereafter, the case was returned 
to the Board, and in April 2002, pursuant to authority 
provided by 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional evidentiary development in this case.  
However, a decision by the Federal Circuit held 38 C.F.R. 
§ 19.9(a)(2) invalid because it permitted the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of the evidence.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  So in July 2003, 
the Board granted the veteran's claim for service connection 
for hearing loss of the right ear (meaning he now had a 
service-connected bilateral hearing loss) and remanded his 
case to the RO to review the evidence obtained by the Board, 
to assign an initial rating for the bilateral hearing loss, 
and for issuance of a supplemental statement of the case 
(SSOC).  The appeal since has been returned to the Board for 
further appellate consideration.

Unfortunately, for the reasons explained below, this case 
again must be remanded to the RO-but this time via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits, and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him and his representative of 
information required to substantiate his claim, a broader VA 
obligation to obtain relevant records and advise him of the 
status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA 
with regard to his claim of entitlement to an initial 
compensable rating for his bilateral hearing loss.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO failed to 
provide an explanation of the information and evidence 
necessary to substantiate this claim.  Likewise, the RO 
failed to provide the veteran with an adequate explanation of 
the provisions of the VCAA, including notice of his rights 
and responsibilities under this law and whose ultimate 
responsibility-his or VA's, it is in obtaining the 
supporting evidence.  And mere notification of the provisions 
of the VCAA, without a discussion of the veteran's rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issues 
before the Board, is insufficient for purposes of compliance 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  And the 
Board cannot correct this procedural due process deficiency; 
rather, the RO must.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Additionally, a review of the record reveals that the veteran 
was afforded a hearing before a Veterans Law Judge (VLJ) of 
the Board in April 1997, but that VLJ is no longer employed 
at the Board.  Because the VLJ conducting the hearing has the 
ultimate responsibility for deciding the appeal, the veteran 
has the right to another Board hearing if he chooses.  See 
38 U.S.C.A. §§ 7102, 7107; 38 C.F.R. §§  20.707, 20.1304.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to a compensable rating for 
his bilateral hearing loss, and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning this claim.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claim of 
entitlement to an a compensable rating 
for bilateral hearing loss.  The VCAA 
notification also must apprise him of the 
kind of information and evidence needed 
from him, and what he could do to help 
his claim, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Also contact the veteran concerning 
his previous hearing in April 1997.  
Inform him that the VLJ who conducted 
that hearing is no longer employed by the 
Board and ascertain whether the veteran 
wants a new hearing before a VLJ of the 
Board who will decide his appeal.  If he 
does, ask that he specify the type of 
hearing he wants, e.g., a 
videoconference, travel Board or central 
office hearing.  If he wants a new 
hearing before a VLJ of the Board (at the 
RO), schedule him for a hearing at the 
next available opportunity and notify him 
of the date, time and location of his 
hearing.  Put a copy of this letter in 
his claims file.  If he indicates he does 
not want another hearing, also document 
this in his claims file.



3.  Then readjudicate the veteran's claim 
for an initial compensable rating for his 
bilateral hearing loss in light of any 
additional evidence obtained.  If the 
benefit sought on appeal is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



